Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00352-CR

                                 JOHN GONZALES III,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 386th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR7917
                         Honorable Laura Parker, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED May 6, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice